ACHESON, Circuit Judge
(dissenting). Upon one point I dissent from the opinion of the majority of the court, and hence I cannot concur in the judgment of affirmance. This was a suit by the Mayo Mills against A. F. Dunn, William H. Kemp, and Henry W. Jacobs, copartners trading as Hazel Knitting Mills, to recover damages for the breach of an alleged contract of sale of yarns by the plaintiff to the defendants. The only written contract the plaintiff produced was the following paper:
“Bot. of the Mayo Mills 60,000 lbs. 8’s Mayo carded peeler on cones 4,000 weekly at 18% 2% 10th month less 2% for cones. Deliveries to be made as wanted until further agreement
“Nov. 5, 1900. [Signed] Kemp.”
This paper did not show a contract between the parties to this suit. By its terms the buyer of the yarn was Keníp. and he only was liable to the plaintiff. In order to reach the defendant firm, it was necessary for the plaintiff to resort to parol evidence, and this the plaintiff did; calling and examining as a witness its manager, Henry M. Daniel, who negotiated with Kemp the contract in question, with a view to charge the defendant firm with liability. He testified as to what occurred and was said between himself and Kemp. The plaintiff thus made out its case by the introduction of parol evidence tending to show that the parties to the alleged contract were the Mayo Mills, on the one side, and the Hazel Knitting Mills, on the other side. This showing was essential to a recovery by the plaintiff against the defendants. As part of his testimony in chief, Daniel related a conversation between himself and Kemp, immediately before Kemp signed the paper, in respect to the terms of the proposed contract. Now, the defendants, on their side of the case, made several offers of evidence, which, in substance, were to prove the whole conversation between Daniel and Kemp at the time the order was given and the paper was signed by Kemp, and to show that it was then expressly agreed between Daniel and Kemp, as a condition of the purchase, that the yarn was to be taken if the defendant firm could use it satisfactorily in their business, but, if not, the yarn was not to be taken. The defendants’ offers were rejected upon the rule that excludes parol evidence to contradict or vary a written contract complete in its terms. But this rule, it seems to me, was inapplicable here. The paper of November 7, 1900, was incomplete as against the defendants. Therefore the plaintiff resorted to parol evidence, and was obliged to do so. Without parol evidence the paper was inadmissible in this case. And here let it be observed that it was not enough for the plaintiff to prove that the signature “Kemp” stood *809for William H. Kemp, and that he was a partner in the Hazel Knitting Mills firm. The plaintiff had to go further, and show by parol evidence that the contract was between it and the defendant firm. 1 Lindley on Par. *178. This text-writer states the law thus:
“If, therefore, one partner only enters into a written contract, the question whether the contract is confined to him, or whether it extends to him and his copartners, cannot be determined simply by the terms of the contract.”
And because “the terms of the contract” signed “Kemp” did not import any liability on the part of the defendant firm, the plaintiff had recourse to parol evidence.
The contract which the plaintiff proved rested partly on a writing and partly in parol. This, it seems to me, is clear, for there can be no contract without parties. The element of parties is an essential element of any contract. Here this element, as against the defendants, had to be, and was, established by parol evidence. Hence I say this contract rested partly on a writing and partly in parol. But it is a familiar principle that, where a contract is thus made out partly by a written document and partly by parol evidence, it is to be treated as a parol contract. Leake on Contracts, 143; Moore v. Garwood, 4 Exch. 618; Harper v. Kean, 11 Serg. & R. 280. The contract sued on in this case, under the plaintiff’s proofs, was not a written contract at all, but was a parol contract; and hence the rule excluding parol evidence to contradict or vary a written contract did not and could not apply to the defendant’s offers.
The precise question now before us was not involved in any of the cases relied on to sustain the rulings of the court below. The authorities cited in the opinion of the majority of this court were concerned simply with the question of the admissibility of parol evidence to show that the person who signed a written contract was acting as agent for an unnamed principal, and they do not touch the further question as to the effect of the admission of such parol evidence in opening the door to the other side to introduce parol evidence. I do not doubt that it was competent for the plaintiff here to introduce parol evidence to show that Kemp was contracting for the defendant firm, but what I insist on' is that, having gone into parol evidence to hold the defendants, the plaintiff was in no position to invoke against them the rule of exclusion. This view finds support in Bogk v. Gassert, 149 U. S. 17, 25, 13 Sup. Ct. 738, 37 L. Ed. 631, where it was held that, when one party has testified to his understanding of the written contracts which are the subject of the suit, he has no right to object to the other party giving his understanding of the contracts. In Waymart Water Company v. Borough of Waymart, 4 Pa. Super. Ct. 211, 219, it was held that where, in order to prove the assent of the borough council to the written contract sued on, the plaintiff can show no resohition or ordinance authorizing the contract, but must depend upon parol evidence of what was said and done at the council meeting at which the contract was signed, the plaintiff had no reason to complain of the admission of parol evidence to show that the assent was given conditionally, and that the writing does not embody the whole action of council in the matter.
In the present case, as we have seen, parol evidence on the part of the plaintiff was indispensable to show the defendants’ alleged con*810tractual liability. For that purpose the paper signed “Kemp” was altogether insufficient. It was lacking, in the essential particular of parties. The plaintiff then having put into the case the parol evidence mentioned, it seems to me necessarily to follow that the defendants were entitled to introduce the parol evidence offered by them.
Because of the misapplication (as I think) to the defendants’ case of the rule excluding parol evidence, I would reverse this judgment and award a new trial.